Citation Nr: 0016866	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  94-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION


The veteran served on active duty in the United States Army 
from January 1971 to January 1973.  He also had service in 
the National Guard with active duty for training from June 
27, 1974 to August 8, 1974.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  

In September 1980, the RO denied entitlement to service 
connection for a low back disability.  The veteran was 
informed of the decision in October 1980, and he did not 
timely appeal.  The decision became final.  The veteran 
subsequently attempted to reopen his claim concerning an 
injury to the low back and was informed by the RO that new 
and material evidence was required to reopen his claim.  In 
January 1994, the RO found that no new and material evidence 
had been received to reopen the veteran's claim of 
entitlement to service connection for a low back disability.  
This appeal ensued.  In April 1996, the Board remanded the 
claim to the RO for additional development.  In December 
1998, the Board found that new and material evidence had 
been received and reopened the veteran's claim.  The issue 
was remanded to the RO for additional development.  The case 
has been returned to the Board and is ready for further 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's claim of entitlement to service connection 
for a low back disability is well grounded.  

3.  The veteran was treated on active duty for acute back 
symptoms, which resolved.  A chronic back disability was not 
present during service.  

4.  The veteran's current back disorders were first shown 
several years after service, and are not related to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded or capable of substantiation.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1999).  
If the claim is well grounded, it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board finds that the claim is well 
grounded and that there is no further duty to assist the 
claimant in the development of the claim since all relevant 
development has been conducted.   38 U.S.C.A. § 5107.  

In this regard, the Board notes that in Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 (Fed. Cir. 
1996) (per curiam), The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court") 
stated that in order for a claim to be well-grounded there 
must be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Here, the record shows that 
the veteran was treated in service for low back pain.  He has 
been currently diagnosed with degenerative disc disease of 
the lumbar spine, and a VA examiner has opined that the 
veteran's low back disability could be related to his 
military service.  Thus the necessary requirements for a well 
grounded claim have been met, and the Board will review the 
case on the merits.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may also be granted 
for a chronic disability such as arthritis on a presumptive 
basis if such is shown to be manifested to a compensable 
degree within one year after the veteran was separated from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The veteran's service medical records show that on enlistment 
in the military in January 1971, no back disability was 
noted.  During service, in February 1971, the veteran was 
seen for complaints of backache and weak kidneys.  He was 
also seen in March 1971 and August 1971 for low back pain.  
In December 1971, he complained of enuresis and reported 
having trouble since a fall on his back in basic training.  
He reported having low back pain, and the impression was 
enuresis.  In January 1972, he reported having enuresis since 
basic training when he fell down and struck his lower back 
and leg.  In March 1972 he reported having low back pain, and 
musculoskeletal low back pain was diagnosed.  On separation, 
in January 1973, no musculoskeletal abnormality was noted.  
On the veteran's November 1973 enlistment examination report 
for the National Guard, the veteran denied having any 
recurrent back pain, and on examination, the spine was found 
to be normal.  

VA medical records show that in March and April 1976, the 
veteran complained of having back pain since service.  Low 
back pain was diagnosed.  In May 1976, the veteran complained 
of low back pain since service.  In September 1976, the 
veteran gave a history of neurogenic bladder secondary to 
back trauma.  On VA examination in July 1978, the veteran 
gave a history of sustaining a back injury with secondary 
uninhibited neurogenic bladder which occurred approximately 
1973.  Examination showed no stiffness, swelling, or 
limitation of motion of any joints. In January 1981, the 
veteran reported injuring his back in 1971, and complained of 
low back pain.  The finding was chronic lumbar strain.  He 
also complained of low back pain in February 1981.  VA 
outpatient treatment records show treatment for complaints of 
low back pain in July 1981, which he reported having for 8 to 
9 years.  He stated that he had had a fall in service.  The 
finding was L5-S1 disc protrusion or herniation.  An undated 
VA Medical Certificate, apparently produced in approximately 
1981 since the veteran was noted to be 34 years old, notes a 
complaint of back pain and a finding of sciatica, greater on 
the right.  In August 1981, he complained of back pain which 
he reported having for 13 years.  In December 1985, the 
veteran reported having back pain since 1972.  

The veteran was admitted to a private hospital in March 1990, 
and he reported injuring his back in January 1990 while at 
work.  The examiner noted that the veteran denied any 
previous back injury.  Private medical records show that the 
veteran was examined in July 1990, when he reported that he 
was employed at manual labor lifting and stacking bales of 
steel when he developed the onset of back pain in January 
1990.  The veteran did not report a history of back pain or 
injury.  In August 1990, he underwent back surgery.  On 
private examination in April 1991, there is a notation that 
the veteran had injured his back at work and that there was 
no history of prior injury.   

The veteran was examined by VA in March 1993.  He reported 
that he fell and hurt his back in service in 1971.  He stated 
that in 1990 he was diagnosed with a herniated disc and 
underwent a laminectomy at the L4-5 level.  The examiner 
stated that it was difficult to say whether the veteran's 
laminectomy and herniated disc were a direct result from his 
fall in 1970 but that he certainly could have injured his 
lumbar spine which may have caused some degenerative disc 
formation which eventually would have led to a possible 
herniated disc.  The diagnoses were, status post L4-5 
laminectomy, and degenerative disc disease lumbar spine.  

The veteran testified at a personal hearing in September 
1994.  He stated that during service he fell on some concrete 
steps and hit the lower portion of his back.  He reported 
that he has continued to have back pain since that time.  A 
complete transcript is of record.  

VA outpatient treatment records dated from 1993 to 1997 show 
treatment for back pain complaints.  In November 1995, the 
veteran was hospitalized at a VA facility and underwent back 
surgery.  By way of history, he stated that approximately six 
months after his surgery in 1990, he fell down some steps and 
began having back pain.  It was noted that an MRI showed 
stenosis in areas of the lumbar spine.  Lumbar stenosis was 
the assessment, and an L2-L3 laminectomy was performed.  In 
June 1999, the veteran was examined by VA.  The veteran gave 
a history of falling in 1971 during service and injuring his 
back, and of having continuing back pain since that time.  It 
was noted that after service he was treated with muscle 
relaxants and did fairly well until 1990 when he injured his 
back while working.  It was stated that he subsequently had 
two operations on his lower back for decompression of spinal 
stenosis.  The veteran reported that after service, he drove 
a cement mixer for eight years and an oil truck for three or 
four years after that.  It was reported that since the 
worker's compensation injury in 1990, the veteran has not 
worked.  The veteran currently complained of constant pain in 
the lower back which was aggravated by bending, stooping, and 
lifting.  On examination, it was noted that the veteran could 
flex to 45 degrees.  The diagnosis was, postoperative 
decompression for spinal stenosis.  

The most recent VA examiner noted that he had gone through 
the veteran's records while he was on active duty, and that 
while the veteran had back complaints in service, no 
diagnostic procedures were performed.  It was concluded that 
he apparently was felt to have a rather minor recurrent back 
condition.  The examiner noted that it was significant that 
the veteran was examined in November 1973, and that at that 
time he made no mention of back problems.  It was stated that 
most of his present back problems appeared to have developed 
since the worker's compensation injury in 1990.  It was 
pointed out that specifically, there are records dated in 
July 1990 regarding his worker's compensation back problem 
and there was no mention of prior back problems.  It was 
further pointed out that when the veteran was seen by an 
orthopedist in April 1991 for a medicolegal evaluation, there 
was no mention of back problems prior to the worker's 
compensation injury in 1990.  The examiner noted that the 
condition for which the veteran had surgery was a combination 
of spinal stenosis and a ruptured intervertebral disk.  The 
examiner reported that the spinal stenosis was a 
developmental condition that was not caused by a lower back 
injury in service and that the same applied for the ruptured 
intervertebral disk.  It was concluded that one could say 
with some certainty that while the veteran hurt his back on 
one or two occasions while on active duty, these were not 
serious injuries and were probably of a transient nature 
only.  It was stated that this was manifested by the 
veteran's own statement that his back was pain free when he 
applied for the National Guard in 1973 after leaving active 
duty.  The examiner stated that the back condition which the 
veteran is currently experiencing is due entirely to the 
injury he sustained in 1990 after leaving the military.  

Although the veteran maintains that his low back disability 
was incurred in service, and there is evidence in the file 
both for and against the veteran's claim, the preponderance 
of the evidence is against his claim.  Initially, there is no 
showing that arthritis was manifested during service or to a 
compensable degree within the first post service year.  Thus 
service-connection on a presumptive basis for arthritis of 
the lumbar spine is not warranted.  

While the veteran's service medical records show complaints 
of back pain on several occasions, as well as a reference to 
an in-service fall, at separation, no back disability was 
noted.  In addition, on application for the National Guard 
several months after service discharge, the veteran denied a 
history of recurrent back pain, and examination of the spine 
was normal.  Thereafter, the record shows treatment for 
complaints of pain in March and April 1976; however no 
clinical diagnosis was given.  The record contains additional 
treatment records for back pain in the 1980's.  There are no 
records showing back complaints since from 1972 in service 
until 1976, three years after service discharge.  This 
supports a finding that his inservice complaints were acute 
and transitory, and resolved.  

In the 1990's the veteran reported injuring his back at work, 
and treatment for low back complaints continued.  It is of 
note that at the time of the veteran's injury in 1990, he did 
not report a history of back problems, and further, denied a 
history of prior back problems.  This evidence further 
supports the conclusion that his inservice complaints were 
acute and transitory, and resolved.  

It is noted that a VA examiner opined that the veteran could 
have injured his spine in 1970 which might have caused some 
degenerative disc formation which would eventually would have 
led to a possible herniated disc.  The Board has considered 
this opinion.  However, the opinion is highly speculative, 
and a possible connection is not sufficient for the grant of 
service connection.  The opinion also lacks probative 
sufficiency since the examiner did not have the veteran's 
records before him and consequently, based his conclusions on 
the veteran's subjective history.  The examiner also did not 
provide or identify any evidence to support his conclusions. 

On the other hand, a VA examiner in June 1999 examined the 
veteran, reviewed the claims file and clearly opined that the 
veteran's current back disability was not related to service.  
This opinion was supported by reasons and bases. The Board 
finds that this opinion is of greater probative value than 
the opinion of VA physician in 1993.   Accordingly, the Board 
concludes that the weight of the evidence is against the 
claim for service connection for a low back disability.  



ORDER

Service connection for a low back disability is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

